DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Regarding claim 6, applicant discloses “wherein the at least one reflected reference signal comprises at least two reflected reference signals” however applicant fails to clearly describe what is meant by “one reflected reference signal comprises at least two reflected reference signals”. Applicants specification is silent to describe “one reflected reference signal comprises at least two reflected reference signals” as well. Thus one skilled in the art would not clearly understand the invention and henceforth render the claim and invention indefinite and unclear to enable one of ordinary skill in the art to 

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 6, applicant discloses “wherein the at least one reflected reference signal comprises at least two reflected reference signals” however applicant fails to clearly describe what is meant by “one reflected reference signal comprises at least two reflected reference signals”. Applicants specification is silent to describe “one reflected reference signal comprises at least two reflected reference signals” as well. Thus one skilled in the art would not clearly understand the invention and henceforth render the claim indefinite and unclear to the metes and bounds if the invention. For examining purposes, examiner is interpreting “wherein the at least one reflected reference signal comprises at least two reflected reference signals” as meaning an apparatus comprising at least one reflected reference signal

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hefner (“A spiral wave front beacon for underwater navigation: Transducer prototypes and testing”, All citations are provided from machine translated attached) in view of Mindell (Document Id: US 20160363664 A1) and Prothero (Document Id: US 20120263031 A1)

Regarding claim 1, Hefner teaches a uniplanar sonar head comprising: at least one probe element being configured to output cooperatively a unipolar spiral probe signal phat comprises a spiral acoustic wave front having a phase that varies linearly with angular position in a plane across at least one frequency. (Abstract, Section I, lines 1-11, Section II, lines 1-5, Section III.A, lines 1-20, Section VI, lines 22-23, Fig.6)

Further regarding claim 1, Hefner teaches at least one reference element being configured to output a circular reference signal that comprises a circular acoustic wave front having a constant phase relative to angular position in the plane across the at least one frequency. (Abstract, Section I, lines 1-9, Section II, lines 1-5, Section III.A, lines 1-20, Section VI, lines 22-23, Fig.6)

Further regarding claim 1, Hefner teaches at least one acoustic receiver comprising an input channel being configured to receive a reflected unipolar spiral probe signal and a reflected circular reference signal the reflected unipolar spiral probe signal and the reflected circular reference signal including a plurality of acoustic echoes respectively generated by the outputted spiral probe signal and the outputted circular reference signal. (Abstract, Section I, lines 1-13, Section III.A, lines 1-24)

Further regarding claim 1, Hefner teaches a plurality of amplifiers communicating with said at least one probe element, said at least one reference element, and said at least one acoustic receiver. (Abstract, Section I, lines 1-13, Section III.A, lines 1-25)

Further regarding claim 1, Hefner teaches a plurality of amplifiers to generate electrical signals to drive the at least one probe element and the at least one reference element and to record the input channel. (Section III.A, lines 1-20, Section III.B, lines 9-11, Section V.A, lines 2-4) 

Hefner teaches acoustic echoes and a input channel but does not explicitly teach a processor and a computer-readable medium storing instructions that, when executed by said processor, cause the processor to carry out a method for detecting a target, the method comprising: determining all angular position of the target based on the plurality of acoustic echoes received via the input channel.
Mindell, in the same field of endeavor teaches a processor (86) and a processor to carry out a method for detecting a target, the method comprising: determining all angular position of the target based on the plurality of echoes received via a channel. (Paragraph 8, Paragraph 120, Claims 3-11) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Hefner to incorporate a processor and a processor to carry out a method for detecting a target, the method comprising: determining all angular position of the target based on the plurality of echoes received via a channel as taught by Mindell in order to determine the one or more positions based upon absolute TOF distance measurements or based upon time difference of arrival (TDOA) measurements, or any combination thereof. Hefner in view of Mindell teach the invention as claimed but do not explicitly teach a computer readable medium storing instructions that, are executed by a processor. 
Prothero, in the same field of endeavor teaches a computer readable medium storing instructions that, are executed by a processor. (Paragraph 24, lines 7-12) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Hefner in view of Mindell to incorporate a computer readable medium storing instructions that, are executed by a processor as taught by Prothero in order to execute a sequence of actions. 


Regarding claim 2, Hefner teaches at least one transducer element comprising said at least one reference element and said at least one receiver element. (Section III.A, lines 1-35, Section I, lines 1-11)

Further regarding claim 2, Hefner teaches a switch operation of said at least one transducer element from said at least one reference element to said at least one receiver 
Mindell, in the same field of endeavor teaches a processor (86) and a transmit-receive switch (Fig.2, 24, SW1, Paragraph 8, Paragraph 32, lines 2-7, Paragraph 118, lines 9-14). It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Hefner to incorporate a processor and a transmit-receive switch as taught by Mindell in order to facilitate communication between the various and disparately located component parts. 

Regarding claim 3, Hefner teaches transmitting the outputted unipolar spiral probe signal and the outputted circular reference signal sequentially. (Section I, lines 1-9, Section III.A, lines 13-24, Fig.9)

Further regarding claim 3, Hefner teaches determining a phase shift difference between the reflected unipolar spiral probe signal and the reflected circular reference signal by comparing their respective phase responses, the angular position corresponding to a phase of the reflected unipolar spiral probe signal matching a phase of the reflected circular reference signal. (Section V.C, lines 20-22, Section III.A, lines 13-35, Section I, lines 9-13)

Regarding claim 4, Hefner teaches the reflected unipolar spiral probe signal and the reflected circular reference signal combining to form an interference pattern, said input channel being configured to receive said interference pattern. (Section IV, Abstract, Section I, lines 1-13, Section III.A, lines 1-24)

Further regarding claim 4, Hefner teaches 21Docket No.: [O91 -l 'transmitting the outputted unipolar spiral probe signal and the outputted circular reference signal simultaneously. (Section III.A, lines 13-16)

Further regarding claim 4, Hefner teaches determining a phase shift difference from spacing and position of fringes in the interference pattern, the angular position corresponding to the phase shift difference. (Section V.C, lines 20-22, Section III.A, lines 13-35, Section IV, Section I, lines 9-13)

Regarding claim 5, Hefner teaches reflected circular reference signal but does not explicitly teach determining a target range based on a round trip travel time of the reflected circular reference signal.
Mindell, in the same field of endeavor teaches determining a target range based on a round trip travel time of signals. (Paragraph 48, lines 15-22, Paragraph 38, lines 25-32) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Hefner to incorporate determining a target range based on a round trip travel time of signals as taught by Mindell in order to determine a two-way propagation delay to a target. 

Regarding claim 6, Hefner teaches wherein the at least one reflected reference signal comprises at least two reflected reference signals. (Section I, lines 1-9, Section III.A, lines 13-24, Fig.9)

Further regarding claim 6, Hefner teaches determining a relative radial velocity between the target and a source by measuring a Doppler shift between the at least two reflected reference signals. (Section III.B- Section IV)

Regarding claim 7, Hefner teaches correcting the angular position for a Doppler shift between the reflected unipolar spiral probe signal and the at least one reflected circular reference. (Section III.B- Section IV)

Regarding claim 8, Hefner teaches correcting the angular position for Doppler distortion of the interference pattern. (Section III.B- Section IV)

Regarding claim 9, Hefner teaches identifying the target based on a plurality of ratios of frequencies of the plurality of acoustic echoes the plurality of ratios of frequencies comprising a target signature. (Section IV)

Regarding claim 10, Hefner teaches wherein said identifying the target comprises comparing the target Signature to a plurality of known signatures. (Section V.A, Fig.3, Fig.5, Fig.6, Fig.11)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755.  The examiner can normally be reached on Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645